Citation Nr: 9935297	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-43 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1969 to December 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Boise Regional 
Office (RO) June 1995 rating decision which denied a rating 
in excess of 30 percent for the veteran's service-connected 
PTSD.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
considerable impairment of social and industrial 
adaptability.

2.  His service-connected PTSD is not shown to be productive 
of severe impairment of social and industrial adaptability.

3.  His service-connected PTSD is not shown to be productive 
of an occupational and social impairment with deficiencies in 
judgment and thinking; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation or neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991& 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.41, 4.42, 4.132, 
Diagnostic Code 9411 (1996); 4.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD more disabling than the 
current 30 percent evaluation reflects as it is productive of 
nightmares, flashbacks and relational and employment 
difficulties; he maintains that a disability rating of at 
least 70 percent is warranted for his service-connected PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
PTSD is well grounded under 38 U.S.C.A. § 5107(a) as it is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the contention 
concerning the severity of the PTSD (within the competence of 
a lay party to report) is sufficient to well ground his 
claim.  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and the duty assist 
the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's PTSD under both the old 
and new rating criteria to determine which version is the 
most favorable to the veteran.

In this case, the RO failed to be prescient and rated the 
veteran's claim under the old regulations in its June 1995 
rating decision.  In the July 1995 statement of the case and 
supplemental statement of the case issued in September 1996, 
the RO used the regulations then in effect in rating the 
veteran's service-connected PTSD.  However, the RO properly 
notified the veteran of the amended regulations in a 
supplemental statement of the case issued in March 1999.  
Thus, there is no prejudice to the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the former criteria set forth under Diagnostic Code 
9411, a 30 percent evaluation was assigned where there was 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).

Under the revised Diagnostic Code 9411, a 30 percent 
evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating may be assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (1998).

On VA psychiatric examination in March 1995, the veteran 
reported having nightmares, flashbacks and intrusive thoughts 
about Vietnam experiences.  He also reported that he had 
relational problems and that he avoided people.  He indicated 
that he was unable to watch anything violent or Vietnam 
related.  He said unexpected noises caused him to jump or 
fall to the ground.  It was noted that he was neatly dressed 
but anxious.  On mental status examination, he was fully 
oriented and his thought processes and memory were normal.  
He had intellectual insight and judgment for simple social 
situations.  The diagnosis was PTSD and a Global Assessment 
of Functioning (GAF) score of 40 was assigned.

VA outpatient treatment records, dated from March to August 
1995, show that the veteran was assessed as having PTSD, 
anxiety and depression during this period.

VA hospital records from August 1995 show that the veteran 
was hospitalized for nearly a week for suicidal ideation.  On 
admission, mental status examination revealed that he was 
well oriented and nonpsychotic.  It was noted that he had 
Vietnam-related nightmares and flashbacks.  The pertinent 
diagnoses at discharge were PTSD and major depression with 
suicidal ideation.

In September 1995, a Readjustment Counseling Therapist with 
the Boise Vet Center reported that the severity of the 
veteran's PTSD had increased the previous year.  She also 
reported that his PTSD was productive of nightmares and 
flashbacks.  She indicated that he had a GAF of 35 because of 
inability to maintain employment and decreased interpersonal 
relationships.  She indicated that he lost his previous job 
due to relational difficulties with his supervisors and 
coworkers.

In September 1995, the veteran submitted documents from his 
former employer in support of his claim which show that he 
was given a written warning regarding his work performance in 
April 1994.  They also show that he resigned in June 1996.  
At that time, his supervisor noted his performance was not at 
an acceptable level.

In September 1995, the veteran's former fiancée reported that 
she had known the veteran for the previous two years.  She 
also reported that his emotional instability had caused their 
break up two months earlier.  She indicated that he isolated 
himself and had nightmares and flashbacks.  She indicated 
that he always "job hopped" and that his poor attitude and 
sleep habits caused his former employer to request him to 
resign voluntarily.

At the September 1995 hearing, the veteran testified that he 
had been employed as a material handler from 1992 to 1994, 
that the position required him to work as part of a team, and 
that he had been reprimanded for trying to work by himself.  
He stated that he later became employed at a nuts and bolts 
distributorship from October 1994 to July 1995.  He indicated 
that he was terminated from that position due to a bad back 
which hampered his mobility.  He reported that he obtained 
full time employment a week prior to the hearing.  He 
indicated that he treated his anxiety and depression with 
medication.  He reported receipt of treatment for PTSD at a 
Vet Center every two weeks, and indicated that his former 
fiancée ended their relationship, in part, because of his 
PTSD.  He stated that his PTSD caused nightmares and 
flashbacks.

By undated statement, received in December 1995, the 
veteran's former coworker reported that he had been employed 
with the veteran from 1992 to 1994.  He indicated that the 
veteran had been depressed, moody, anxious and unmotivated 
during this period and had nightmares and flashbacks.

On VA psychiatric examination in March 1999, the veteran 
reported that he remarried in November 1998, but that he had 
last been employed in January 1999.  It was noted to be 
unclear why he had been unemployed since that time.  He 
reported that he had nightmares and that he became upset 
whenever he watched anything violent or Vietnam related.  He 
indicated that unexpected noises made him duck down.  He 
reported trouble maintaining employment due to recurrent 
intrusive thoughts and flashbacks about Vietnam experiences.  
He indicated that he isolated himself and did not get along 
with people.  It was noted that he was seasonally dressed 
during the interview.  On mental status examination, the 
veteran's thought processes were normal and there was no 
evidence of delusions or hallucinations.  He was well 
oriented and his memory was intact.  His insight and judgment 
were adequate for social situations.  The examiner commented 
that the veteran's symptoms could not be confirmed, or that 
his PTSD has worsened, but based on the veteran's self 
report, a GAF score of 40 to 50 appeared warranted.

In reviewing the medical evidence of record, the Board is of 
the opinion that the symptoms of the veteran's PTSD more 
nearly approximate a 50 percent rating under the old 
schedular criteria.  The evidence shows that his PTSD is 
productive of a considerable impairment of social and 
industrial adaptability.  In particular, while the March 1995 
VA psychiatric examination report showed he was well oriented 
and his thought processes and memory were normal, it also 
revealed a GAF score of 40.  The Board notes that a GAF of 40 
is defined as a disability productive of some impairment in 
reality testing or communication or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  (See Quick Reference to the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) at 47.)  In addition, the veteran testified that his PTSD 
was productive of nightmares, flashbacks and relational 
difficulties.  Moreover, although most recent VA psychiatric 
examination report shows that his thought processes, memory 
and judgment were all normal, it also shows that he was 
assigned a GAF of 40 to 50.  The Board notes that a GAF score 
of 50 is defined as a disability productive of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  Id.  The Board is aware that the 
examiner who conducted the most recent VA psychiatric 
examination commented that the GAF score was based on the 
veteran's own account of his symptoms.  However, the Board 
emphasizes that, absent evidence to the contrary, the Board 
is in no position to question the GAF score, especially in 
light of the veteran's testimony and the findings noted on 
March 1995 VA psychiatric examination and during VA 
outpatient and hospital treatment.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, the veteran's PTSD symptoms are 
considerable and most nearly commensurate with a 50 percent 
evaluation under the old schedular criteria.

Board also concludes that the veteran's overall PTSD symptoms 
do not warrant an evaluation in excess of 50 percent under 
either the old or revised schedular criteria.

Under the old schedular criteria, an evaluation in excess of 
50 percent required a showing of a severe impairment of 
social and industrial adaptability.  In this case, as 
reported earlier, the most recent VA psychiatric examination 
report shows that the veteran was assigned a GAF score which 
was indicative of a major to serious impairment.  This report 
also shows that he was well oriented and that his memory, 
insight and judgment were all normal.  Moreover, it was noted 
that he was married and competent for financial purposes.  
Thus, it appears that his overall PTSD symptoms are 
productive of a considerable rather than a severe impairment 
of social and industrial adaptability.  Therefore, an 
evaluation in excess of 50 percent is not warranted for his 
service-connected PTSD under the old criteria.

An evaluation in excess of 50 percent is also unwarranted for 
the veteran's PTSD under the revised schedular criteria.  The 
Board is cognizant that the evidence shows that the veteran 
has an occupational and social impairment which is productive 
of deficiencies in work, family relations and mood.  However, 
the evidence does not show any report or finding that he has 
deficiencies in judgment or thinking.  Moreover, although he 
has been shown to have difficulty adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships, 
it has not been shown that his symptoms include obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous depression or panic affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation or neglect 
of personal appearance and hygiene.  Therefore, an evaluation 
in excess of 50 percent is not warranted for his service-
connected PTSD under the revised criteria.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluation than the one set forth above.

The Board notes that the March 1999 VA psychiatric 
examination report shows that that the veteran indicated that 
he had applied for Social Security Administration (SSA) 
disability benefits.  To that extent, the Board also notes 
that he did not indicate that there were any SSA records in 
existence which pertained to his service-connected PTSD.  
Thus, there is no basis for further development of the record 
to obtain records from SSA.  See Brock v. Brown, 10 Vet. App. 
155 (1997).


ORDER

An increased rating for PTSD is granted to 50 percent, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

